United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, North Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1556
Issued: January 5, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 7, 2008 appellant, through counsel, filed a timely appeal from an April 3, 2008
decision of an Office of Workers’ Compensation Programs’ hearing representative, who affirmed
an August 24, 2007 decision denying his emotional condition claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that he sustained an emotional condition
causally related to his federal employment.
FACTUAL HISTORY
On May 22, 2007 appellant, then a 50-year-old housekeeping aid, filed an occupational
disease claim alleging that on January 7, 2001 he first became aware of his depression. He
attributed his depression to work stress and being forced to resign his position due to his
preexisting disability on November 19, 2004.
Appellant resigned from the employing

establishment effective December 13, 2005. On the SF50 form noting his resignation, he wrote
that he was forced to resign his position due to depression.
In support of his claim, appellant submitted progress notes dated November 19, 2004
from Willie J. Davis, LPN and Pamela R. Capel, RN and November 29, 2004 from Dr. Eve J.
Wiseman, an attending Board-certified psychiatrist. Ms. Davis and Ms. Capel stated that
appellant was seen on November 14, 2004 for depression which had been present for the prior
three days. Dr. Wiseman diagnosed depression. She noted appellant was first diagnosed with
depression in 2001. Dr. Wiseman noted that appellant stated he lost memory of 24 hours the
previous October and had no recall of what happened during that period.
By letter dated July 12, 2007, the Office requested appellant to submit additional medical
and factual information as the evidence currently in the record was insufficient to support his
claim.
On July 30, 2007 the Office received evidence from the employing establishment. It
provided a copy of his position description, a December 9, 2005 resignation letter, letters
regarding his removal from the employing establishment and a June 30, 2005 last chance
agreement signed by appellant. An undated letter informed appellant that his removal was being
held in abeyance subject to the terms of the last chance agreement and that he was being
suspended for seven days. The June 30, 2005 last chance agreement listed the terms for
appellant’s continued employment and his acknowledgement that the employing establishment
had valid reasons for seeking his removal. The agreement provided that he read and understood
his responsibilities regarding leave and absences and that any “failure to meet my responsibilities
as described will be considered a violation of this agreement.” Under paragraph eight of the
agreement, it noted that “[A]ny misconduct, which would normally lead to disciplinary/adverse
action during the time frames of this agreement” would be a violation of the agreement and result
in his immediate removal.
In a November 25, 2005 letter, the employing establishment informed appellant that his
removal would be effective December 16, 2005. It found that he had violated paragraph 8 of the
last chance agreement. The employing establishment noted that appellant failed to supply the
requested medical documentation for leave used on September 18 and 24, 2005, which was a
violation of his agreement. Appellant’s December 9, 2006 letter stated that he was resigning his
position as he was moving out of town.
In letters dated March 11 and April 15, 2005, appellant contended that he was disabled
due to a major depressive episode of March 4 to 8, 2005 and that he believed he had called in
sick to work on March 6, 2005. In a response for information, he noted that on October 4, 2004
he was out of his work area as he was on his morning break and was trying to contact his family
in Florida. Appellant noted that Pennie Thompson, a supervisor, stated that she did not care for
his reason for being away from his duty station and that she was going to write him up as being
insubordinate and absent without leave. He noted that, when he was approached by
Ms. Thompson, he had been trying to contact his mother to ensure she was okay as he had been
unable to reach her for the prior two weeks.

2

In a November 30, 2004 report, Dr. Ben Wilson diagnosed depression aggravated by
appellant’s employment.
In a June 9, 2005 contact report, Albert R. Tabieros, a patient representative, related that
appellant contacted him based of his belief that his supervisors were harassing him. Appellant
related that he had been written up for using a phone during work and that he was charged two
days of being absent without leave when he was sick. Appellant contended that he had called in
and provided a doctor’s note. Appellant alleged that he was being written up for minor things
over which he had no control and there was a pattern of harassment. Mr. Tabieros stated that he
advised appellant to contact his Equal Employment Opportunity (EEO) office, human resources
or his union regarding these matters.
On July 25, 2007 appellant detailed his job duties and noted that he had no stress outside
of his federal employment. He alleged that his depression was aggravated by the chemical
smells at work and that his supervisor was always on his back. Appellant noted that his mother
had been hospitalized in May 2005 and he went to see her because she was dying. He received a
telephone call at work from his mother after returning to work from visiting her. Appellant
noted that he was given leave to attend his mother’s funeral and that he experienced difficulty
returning to work due to Hurricane Katrina. He informed his foreman regarding the difficulties
in trying to get back to work and the foreman threatened him with the loss of his job if he did not
return to work on “such and such day.” Upon his return, appellant learned that he had been
charged with five or six days of being absent without leave and was subsequently written up by
various supervisors. He alleged that he was subjected to harassment and retaliation by
supervisors.
By decision dated August 24, 2007, the Office denied appellant’s claim. It found he had
failed to establish any compensable factors of employment.
In a letter dated September 18, 2007, appellant’s counsel requested an oral hearing before
an Office hearing representative. A telephonic hearing was held on January 7, 2008 at which
appellant was represented by counsel and provided testimony.
By decision dated April 3, 2008, the Office hearing representative affirmed the denial of
appellant’s claim.
LEGAL PRECEDENT
To establish his claim that he sustained an emotional condition in the performance of
duty, appellant must submit the following: (1) medical evidence establishing that he has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to his condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to his emotional condition.1

1

Donna Faye Cardwell, 41 ECAB 730 (1990)

3

Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,2 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.3
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.4 When an employee
experiences emotional stress in carrying out his employment duties and the medical evidence
establishes that the disability resulted from his emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of and in the course of employment. This is
true when the employees’ disability results from his emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of his work.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to his regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or his frustration from not being permitted to work in a
particular environment or to hold a particular position.6
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.7 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.8

2

28 ECAB 125 (1976).

3

5 U.S.C. §§ 8101-8193.

4

See Anthony A. Zarcone, 44 ECAB 751 (1993)

5

Lillian Cutler, supra note 2.

6

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 2.
7

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

8

Id.

4

ANALYSIS
Appellant alleged that he sustained an emotional condition as a result of several
employment incidents. The Board must initially review whether the alleged incidents of
employment are compensable under the terms of the Act.
Appellant made several allegations related to administrative or personnel matters. These
allegations are unrelated to his regular or specially assigned work duties and do not generally fall
within the coverage of the Act.9 However, the Board has held that an administrative or personnel
matter will be considered an employment factor where the evidence discloses error or abuse. In
determining whether the employing establishment erred or acted abusively, the Board has
examined whether management acted reasonably.10
Appellant’s alleged that his supervisors instituted improper disciplinary actions and
forced him to resign. This pertains to administrative or personnel matters unrelated to his regular
or specially assigned work duties.11 Appellant also alleged being terminated for taking leave to
visit his mother who was ill. Although, the handling of disciplinary actions and evaluations are
generally related to the employment, they are administrative functions of the employer and not
duties of the employee.12 The record shows that appellant was issued a last chance agreement on
June 30, 2005 which informed him that his employment could be terminated if he violated any of
the terms of the agreement. It required that he provide medical certification for leave. The
evidence establishes that appellant’s supervisors acted reasonably in response to his failure to
provide appropriate medical documentation when requested. Under the last chance agreement,
appellant was on probation for two years and the violation of the agreement would result in his
immediate termination. The evidence of record establishes that appellant did not comply with
the terms of the agreement. Appellant has presented no evidence to support that his supervisors
acted unreasonably in any disciplinary action or his termination from employment. He has
submitted no evidence to support his allegation that he was terminated for using leave to visit his
mother. Appellant has not established administrative error or abuse in these actions and they do
not constitute a compensable factor under the Act.
Appellant also alleged he was improperly charged with being absent without leave when
he took time off to attend his mother’s funeral. The Board notes that, although the handlings of
leave requests, while generally related to the employment, are administrative functions of the
employer and not duties of the employee.13 The record contains no evidence regarding
9

An employee’s emotional reaction to administrative actions or personnel matters taken by the employing
establishment is not covered under the Act as such matters pertain to procedures and requirements of the employer
and do not bear a direct relation to the work required of the employee. V.W., 58 ECAB ___ (Docket No. 07-234,
issued March 22, 2007); Sandra Davis, 50 ECAB 450 (1999).
10

See K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007); Richard J. Dube, 42 ECAB 916,
920 (1991).
11

See Janet I. Jones, 47 ECAB 345 (1996), Jimmy Gilbreath, 44 ECAB 555 (1993); Apple Gate, 41 ECAB 581
(1990); Joseph C. DeDonato, 39 ECAB 1260 (1988).
12

J.C., 58 ECAB ___ (Docket No. 07-530, issued July 9, 2007).

13

C.S., 58 ECAB ___ (Docket No. 06-1583, issued November 6, 2006).

5

appellant’s allegation that he was terminated for taking sick leave to visit his mother or that he
was improperly charged with being absent without leave for the time he took to attend her
funeral. Appellant alleged that he informed his supervisor of difficulty encountered in returning
to work because of Hurricane Katrina. However, there is no evidence in support of this
contention. Appellant has provided no evidence to show that the employing establishment ever
improperly charged him with absent without leave. He has not established a compensable
employment factor with respect to this administrative matter.
Appellant also alleged his depression was aggravated by his supervisor’s harassment. He
alleged the harassment started on October 4, 2004 when a supervisor wrote him up for being
away from his work area. Appellant stated that he had informed the supervisor that he was on
break and trying to contact his family in Florida. He alleged that he became upset when his
supervisor would not allow him to continue his telephone call and the apparent lack of concern
by the supervisor. Subsequently appellant received a letter for insubordination. He addressed
the last chance agreement issued following his mother’s death and funeral. To the extent that
incidents alleged as constituting harassment by a supervisor are established as occurring and
arising from appellant’s performance of his regular duties, these could constitute employment
factors.14 However, for harassment to give rise to a compensable disability under the Act there
must be evidence that harassment did in fact occur. Mere perceptions of harassment are not
compensable under the Act.15 Although, appellant diagnosed with his supervisor for writing him
up for being away from his work area, his complaint about the manner in which a supervisor
performs his or her duties or the manner in which a supervisor exercises his or her discretion fall,
as a rule, outside the scope of coverage provided by the Act. This principle recognizes that a
supervisor or manager must be allowed to perform his duties and employees will, at times,
dislike the actions taken. Mere disagreement or dislike of a supervisory or managerial action
will not be compensable, absent evidence of error or abuse.16 The Board finds that the evidence
of record does not establish error, abuse or harassment on the part of the supervisor. Appellant
acknowledged that he was not in his assigned work area at the time his supervisor directed him
to return to work. There is no evidence establishing that appellant’s supervisor acted
unreasonably when writing him up for being away from his work area in issuing the last chance
letter following his return to work. There is no evidence in the record that appellant’s supervisor
acted unreasonably. The Board finds that appellant has not established a compensable
employment factor with respect to his allegations of harassment and discrimination. Appellant
has not substantiated a compensable work factor. Since he has not established a compensable
work factor, the Board will not address the medical evidence.17

14

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

15

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991). See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a
claimant must substantiate allegations of harassment or discrimination with probative and reliable evidence).
16

See T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006).

17

T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006); Margaret S. Krzycki, 43 ECAB
496 (1992).

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an emotional condition in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 3, 2008 is affirmed.
Issued: January 5, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

